NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BING QUING NI, AKA Bingqing Li, AKA              No.   20-70001
Bingqing Ni,
                                                 Agency No. A209-418-532
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Bing Quing Ni, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      We do not consider the materials Ni references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (court’s review is limited to the administrative record).

      Substantial evidence supports the agency’s adverse credibility determination

based on false statements Ni made on his 2015 tourist visa application and an

inconsistency between Ni’s testimony and his credible fear interview regarding

how many times he reported to the police after he was released from detention.

See Shrestha, 590 F.3d at 1048 (adverse credibility determination reasonable under

“the totality of circumstances”). Ni’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In addition,

substantial evidence supports the agency’s finding that Ni’s documentary evidence

did not otherwise establish his eligibility for relief. See Garcia v. Holder, 749 F.3d

785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was insufficient to

rehabilitate credibility or independently support claim). Thus, in the absence of

credible testimony, in this case, we deny the petition for review as to Ni’s asylum

and withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).


                                          2                                    20-70001
      We do not address Ni’s arguments about the merits of his asylum and

withholding of removal claims because the BIA did not reach those issues. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing

the decision of the BIA, we consider only the grounds relied upon by that agency.”

(citation and internal quotation marks omitted)).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-70001